Citation Nr: 1456758	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a higher rating in excess of 10 percent disabling for erythema multiforme of undetermined etiology.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to February 1970 and from April 1970 to April 1975, including in-country service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio, which denied the increased rating claim for erythema multiforme of undetermined etiology.  The Veteran subsequently perfected an appeal on this issue.  Because of the Veteran's state of residence, however, all development and consideration of the claim since the March 2009 rating decision has been done by the RO in Montgomery, Alabama, which is the RO that certified his appeal to the Board.

The issue of entitlement to TDIU is being REMANDED and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

For the entire increased rating period on appeal, the Veteran's erythema multiforme disability has affected at most some part of his skin but less than 5 percent of the entire body or less than 5 percent of exposed areas, and no more than topical therapy was required during the period on appeal.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for a rating in excess of 10 percent disabling for erythema multiforme of undetermined etiology have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.951(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes (DC) 7806, 7817 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a September 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA skin examination in September 2008.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was adequate because it was performed by a medical professional, and was based on a review of the medical records, history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluation

The Veteran contends that he is entitled to a rating higher than the current 10 percent evaluation for his skin disability.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's skin disability is evaluated under DC 7817 for exfoliative dermatitis.  Under DC 7817, a noncompensable rating is warranted for any extent of involvement of the skin that requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted where there is any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations, and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia, and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  38 C.F.R. § 4.118, DC 7817.

The Board finds that DC 7806 for dermatitis or eczema is also applicable.  Under DC 7806, a noncompensable rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for eczema affecting at least 5 percent, but less than 20 percent, of the entire body or exposed areas or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting from 20 to 40 percent of the entire body or exposed areas or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or exposed areas or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 38 C.F.R. § 4.118, DC 7806. 

Amendments to the criteria for rating scars, effective October 23, 2008, do not change the criteria set forth at DC 7806 or 7817.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DC 7800 to 7805).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that the Veteran has been service-connected for erythema multiforme of undetermined etiology at a rating of 10 percent disabling since April 1975.  The Veteran filed a claim for increase in September 2008 and alleged that his skin disability had worsened.  Also in September 2008, the Veteran sent a letter to VA in which he reported that he has had relapsing symptoms of his skin disability since leaving service.  Specifically, he asserted that he has symptoms when he is under stress and after a lot of physical activity.  He reported that he was last treated for the skin disability after he spilled ammonia on his arm in 2000.  He stated that he received prescription medication for the symptoms at that time but that it did not help.  Moreover, he reported that his symptoms relapsed numerous times because of stress and physical activity associated with certain hurricanes and after his father-in-law passed away.

The Veteran was provided with a September 2008 VA skin examination in which the examiner diagnosed him with exfoliate dermatitis that was minimally active at the time.  After reviewing the Veteran's medical records, the examiner noted that the Veteran had an initial rash episode in 1974 with a total body rash-scaling redness, and pruritus that lasted approximately 2 months.  The Veteran stated that he had intermittent recurrences of patches of rash in areas of his body that were usually associated with some stressful event.  He stated that these episodes lasted from several days to several weeks, with little help from medical treatment, and that these episodes slowly resolve by themselves.  The examiner assessed that the skin disability was intermittent and that its symptoms included scaling, itching, and erythema, but that there were no systemic symptoms.  Furthermore, the examiner noted that there had been no skin disease treatments in the previous 12 months, and that the exposed areas (head, face, neck, hands) were not affected.  He determined that less than 5 percent of the total body area was affected; however, he did report that a patch of red rash was appearing as a series of macules over the sternum, and that it was 90 millimeters by 60 millimeters in size, but did not have scaling, erythema, and was not papular. 

The record also contains VA medical records which address the Veteran's skin.  In March 2006 and May 2006 primary care outpatient notes from the Gadsden, Alabama VA clinic, a physician noted that the Veteran's skin was clear.  In another primary care outpatient note from October 2008, the Veteran complained of skin problems from Agent Orange exposure and that they have been a problem since 1974.  He told the physician that the skin problems presented during times of stress, and that they included rashes and bumps all over his body, including his genitalia.  He reported that these symptoms usually last a week and then go away.  A primary care outpatient note from March 2009 lists "other contact dermatitis and eczema due to other specified agents" as an active problem, but the remainder of the note does not address any skin conditions.  This active problem was noted in subsequent CAPRI files from this clinic. 

In an October 2009 statement in support of his claim, the Veteran stated "rash on body and face due to Agent Orange makes appearance look bad and weak feeling.  Foot swelling makes it hard to stand on for long periods of time.  Complicates working."

Upon review of all the evidence, both lay and medical, the Board finds that a rating in excess of 10 percent disabling for erythema multiforme of undetermined etiology is not warranted for the entire appeal period.  Specifically, none of the evidence indicates that the Veteran required systemic therapy, such as corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for 6 weeks or more.  In fact, none of the records document any form of systemic treatment for the skin condition.  The Board considered the Veteran's September 2008 statement that he was provided a prescription in 2000 when he spilt ammonia on his arm.  While the Veteran is competent to report taking a prescription, he did not provide further details as to the type of prescription or duration and furthermore, such treatment predated the period on appeal.  38 C.F.R. § 3.400(o)(2)( noting that the effective date for an increased evaluation can be as early as 1 year prior to the date of the receipt of the claim).  VA treatment records during the appeal period do not reflect any medications for a skin condition.  Nor is there evidence that the condition affected 20 to 40 percent of the entire body or exposed areas.  Rather, the VA examination indicated that less than 5 percent of the total body area was affected and VA treatment records have at times described the skin as clear.  

In sum, although the Veteran stated on numerous occasions that his symptoms relapse depending on his stress level and physical exertion, he also indicated to numerous physicians that the symptoms resolve within weeks.  He stated that the last treatment he had for his skin was in 2000.  Furthermore, while the September 2008 VA examiner found a patch of red rash over the Veteran's sternum, he determined that the skin disability affected less than 5 percent of the Veteran's body, that the Veteran did not have any skin disease treatments during the previous 12-month period, and that the Veteran did not have any systemic symptoms.  Accordingly, the preponderance of the evidence is against the Veteran's claim and an increased evaluation is denied.

To the extent to which the Veteran's disability picture suggest symptoms that would approximate a rating lower than the currently assigned 10 percent evaluation, the Board notes that the 10 percent rating has been in place for over 20 years and is protected.  See 38 C.F.R. § 3.951(b); see also Murray v. Shinseki, 24 Vet. App. 420, 424 (2011). 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2014).  The Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extraschedular evaluation under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id. 

In this case, the provisions of 38 C.F.R. § 4.118, DC 7806, contemplate a number of potential symptoms of a skin disease, including scarring, coverage of the condition, and type of medication required for treatment.  Higher schedular evaluations are also available for more severe manifestations.  Likewise, the provisions of DC 7817 contemplate potential symptoms of a skin disease, including the extent of involvement of the skin, systemic manifestations, and type of medication required for treatment.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's disability which manifested with scaling, itching, and erythema.  While the rating criteria do not specifically discuss itching, the Board finds that such symptoms are considered by the rating criteria for corticosteroid or other systemic medication which would frequently be prescribed to alleviate such a symptom. 

Furthermore, even if the symptoms were not adequately contemplated in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  It has not been demonstrated, or even contended by the Veteran that his skin condition has required him to be hospitalized at any time.  While his October 2009 statement in support of his claim states that a rash on his body and face, as well as swelling of his feet, might complicate working, this does not reasonably rise to a level of marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

For these reasons, the Board finds that the weight of the evidence demonstrates that a rating in excess of 10 percent disabling for erythema multiforme of undetermined etiology is not warranted for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a higher rating for erythema multiforme of undetermined etiology in excess of 10 percent is denied.





REMAND

In his March 2010 Substantive Appeal, the Veteran indicated that his skin condition cost him jobs he could not pass physicals for and further resulted in him taking early retirement 4 years prior to that date as he could not physically do the job.   Such a statement may be reasonable construed as an informal TDIU claim.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West. 2014).  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


